Title: From George Washington to the Massachusetts Council, 19 July 1780
From: Washington, George
To: Massachusetts Council


					
						Gentn
						Head qrs near passaick Falls [N.J.] July 19 1780
					
					It unfortunately happens on a minute examination of our ordnance & Stores at the different Deposits, that we are by no means in so respectable a condition as to these, as it might be wished. A number of Heavy Cannon & Shot—Howitzers & Shells will be essential in addition to those we have, for carrying on our operations with vigor & energy; and also a further quantity of powder. After considering the matter, Your state appear⟨s⟩ the most likely & the Only One that can assist us in these instances to any great extent, particularly in the Articles of Cannon & Shot—Howitzers & Shells—and being fully convinced that it will be done with the greatest chearfulness, if it is in their power, I have desired Genl Knox to form an Estimate of these four Articles and to transmit it to Your Honble Board. Powder, that is the quantity, will not be precisely mentioned by him, but it being equally material, I entreat that the Board will favor the Continent, with a loan of the largest quantity they can spare, as well as of the Other articles. They will be pleased to favor me with their answer with respect to the several matters requested, by the earliest opportunity.
					I am sorry to inform the Board that Admiral Greaves has arrived with

Six Ships of the li⟨n⟩e off Sandy Hook. This is an unlucky incident & embarrassing at present; but it may eventually turn out otherwise. I have the Honor to be With great respect & esteem Genn Yr Most Obedt st
					
						G.W.
					
					
						P.S. Besides the present application for powder—requisitions are going & have been already made to some Other States to spare all they possibly can. Your several dipatches of the 26th & 27th were duly received.
					
				